              Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 1 of 6




1    Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
2    SIDLEY AUSTIN LLP
     555 California St., Suite 2000
3    San Francisco, CA 94104
4    Telephone: 415.772.1200

5    Thomas K. Cauley, Jr. (pro hac vice)
     tcauley@sidley.com
6    Charles K. Schafer
     cschafer@sidley.com (pro hac vice)
7
     SIDLEY AUSTIN LLP
8    One South Dearborn
     Chicago, IL 60603
9    Telephone: 312.853.7000

10   Attorneys for Plaintiffs
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13    ORACLE P ARTNERS, L.P.; ORACLE
      INSTITUTIONAL P ARTNERS, L.P.; ORACLE TEN
14    FUND, L.P.; FEINBERG FAM ILY TRUST ;          Case No. 4:20-cv-03775-HSG
      VENROCK HEALTHCARE CAPITAL P ARTNERS
15    III, L.P.; VHCP CO-INVESTM ENT HOLDINGS       STIPULATED REQUEST AND
                                                    [PROPOSED] ORDER TO CONTINUE
16    III, LLC; COWEN HEALTHCARE INVESTM ENTS       THE INITIAL CASE MANAGEMENT
      II LP; CHI EF II LP; KERN ODYSSEUS, LLC;      CONFERENCE
17    PNC GIFT TRUST OF 2012; SCHULER
      CONCENTRIC P ARTNERSHIP ,
18
                                      Plaintiffs,   Assigned to Hon. Haywood S. Gilliam, Jr.
19
             v.
20
                                                    JURY TRIAL DEMANDED
21    CONCENTRIC ANALGESICS, INC., FRANK J.
      BELLIZZI, JR., JOHN DONOVAN ,
22                                    Defendants.
23

24

25

26

27

28

                  STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                     CASE NO. 4:20-CV-03775-HSG
                 Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 2 of 6




1               Plaintiffs Oracle Partners, L.P.; Oracle Institutional Partners, L.P.; Oracle Ten Fund, L.P.;

2    Feinberg Family Trust; Venrock Healthcare Capital Partner III, L.P.; VHCP Co-Investment Holdings III,

3    LLC; Cowen Healthcare Investments II LP; CHI EF II LP; Kern Odysseus, LLC; PNC Gift Trust of 2012;

4    and Schuler Concentric Partnership (collectively, “Plaintiffs”), and Frank J. Bellizzi, John Donovan, and

5    Concentric Analgesics, Inc. (collectively, “Defendants”), by and through their respective counsel, hereby

6    stipulate to the following:

7               WHEREAS, on June 8, 2020, Plaintiffs filed their Complaint in the above-captioned matter. ECF

8    No. 1.

9               WHEREAS, on June 25, 2020, pursuant to the schedule entered by the Court, the parties’ joint

10   case management statement is currently due on September 8, 2020, and the initial case management

11   conference is currently set for September 15, 2020. ECF No. 29.

12              WHEREAS, on August 7, 2020, Defendants filed a motion to dismiss the Complaint (“Motion to

13   Dismiss”). ECF No. 38.

14              WHEREAS, the noticed hearing date for the Motion to Dismiss is currently set for October 1,

15   2020. Id.

16              WHEREAS, on August 21, 2020, Plaintiffs filed their opposition to the Motion to Dismiss. ECF

17   No. 42.

18              WHEREAS, on August 24, 2020, the parties met and conferred pursuant to their obligations under

19   Fed. R. Civ. P. 26(f) and now jointly stipulate, subject to the Court’s approval, to extend the deadline for

20   submission of the joint case management statement and to continue the initial case management

21   conference, as outlined below. Bartlett Decl. ¶ 7.

22              WHEREAS, on August 25, 2020, the Court GRANTED the parties’ Stipulated Request for Order

23   Changing Time (Civ. L. R. 6-2) resetting Defendants’ deadline to submit their reply brief to September 4,

24   2020. See ECF. No. 46.

25              WHEREAS, there have been no additional time modifications to this case, other than a reset of

26   certain deadlines when this case was transferred from the Magistrate Judge to this Court. Civ. L. R. 6-

27   2(a)(2).

28
                                                          -1-
                   STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                      CASE NO. 4:20-CV-03775-HSG
                 Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 3 of 6




1           WHEREAS, the Motion to Dismiss is pending as of the date of this stipulation.

2           WHEREAS, good cause exists for this revised schedule to avoid unnecessary expenditure of

3    judicial resources or effort by the parties and the Court at this time while the Court considers the Motion

4    to Dismiss. Bartlett Decl. ¶ 10.

5           WHEREAS, none of the proposed scheduling changes would alter either the deadline for

6    Defendants to submit their reply brief or the noticed hearing date of October 1, 2020 for the Motion to

7    Dismiss. Bartlett Decl. ¶ 12.

8           WHEREAS, no other deadlines have yet been set, so none of the proposed scheduling changes

9    would alter any other deadlines. Bartlett Decl. ¶ 13.

10          WHEREAS, nothing herein shall be deemed a waiver of any rights or defenses by the parties.

11          IT IS HEREBY AGREED AND STIPULATED, and respectfully requested by and among the

12   parties hereto, through their undersigned counsel of the record, that the Court order as follows:

13          1.       The deadline for submission of the initial case management statement shall be extended

14   from September 8, 2020 to November 10, 2020.

15          2.       The date of the initial case management conference shall be continued from September

16   15, 2020 at 2:00pm (PT) to November 17, 2020 at 2:00pm (PT).

17

18          IT IS SO STIPULATED.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27

28
                                                         -2-
                 STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                    CASE NO. 4:20-CV-03775-HSG
             Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 4 of 6




1

2
     Dated: August 25, 2020                    SIDLEY AUSTIN LLP
3

4                                       By:    /s/ Jaime A. Bartlett

5                                              Jaime A. Bartlett (SBN 251825)
                                               jbartlett@sidley.com
6                                              SIDLEY AUSTIN LLP
                                               555 California St., Suite 2000
7                                              San Francisco, CA 94104
8                                              Telephone: 415.772.1200

9                                              Thomas K. Cauley, Jr. (pro hac vice)
                                               tcauley@sidley.com
10                                             Charles K. Schafer
                                               cschafer@sidley.com (pro hac vice)
11
                                               SIDLEY AUSTIN LLP
12                                             One South Dearborn
                                               Chicago, IL 60603
13                                             Telephone: 312.853.7000

14                                             Attorneys for Plaintiffs
15
     Dated: August 25, 2020                    KEKER, VAN NEST & PETERS LLP
16
                                        By:    /s/ Paven Malhotra
17
                                               Paven Malhotra (SBN 258429)
18                                             pmalhotra@keker.com
                                               KEKER, VAN NEST & PETERS LLP
19
                                               633 Battery Street
20                                             San Francisco, CA 94111-1809
                                               Telephone: 415.391.5400
21
                                               Attorney for Defendants
22

23

24

25

26

27

28
                                              -3-
              STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                 CASE NO. 4:20-CV-03775-HSG
              Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 5 of 6




1                                                   ATTESTATION

2           In accordance with Civil Local Rule 5-1(i)(3), I attest that Paven Malhotra concurred in the filing

3    of this document.

4
     Dated: August 25, 2020                               SIDLEY AUSTIN LLP
5

6                                                         By:    /s/ Jaime A. Bartlett
7                                                                Jaime A. Bartlett
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -4-
               STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                  CASE NO. 4:20-CV-03775-HSG
            Case 4:20-cv-03775-HSG Document 49 Filed 08/28/20 Page 6 of 6




1                                  [PROPOSED] ORDER

2    PURSUANT TO STIPULATION, IT IS SO ORDERED.

3

4    Dated: ______________
               8/28/2020                     ____________________________________

5                                            HON. HAYWOOD S. GILLIAM, JR.
6                                            UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -5-
             STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE INITIAL CMC,
                                CASE NO. 4:20-CV-03775-HSG
